Citation Nr: 1433288	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI), to include residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran had service from May 2001 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Regional Office (RO) in Fort Harrison, Montana, that denied service connection for a TBI.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's physical case file, as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.

In a May 2009 statement, the Veteran made reference to disorders possibly associated with service, including a sleep disorder and headache disorder.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Even though the Veteran incurred a mild TBI during service, he does not have a current diagnosis for a TBI or any residuals of this in-service injury.  


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows with regard to this claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Organic diseases of the nervous system, including a TBI, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including a TBI), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Residuals of a Traumatic Brain Injury

The Veteran contends that he experienced a traumatic brain injury while serving in Iraq during November of 2003, specifically that while on patrol, his vehicle was struck by two rocket propelled grenades.  According to a VA medical record dated in January 2009, immediately after this incident, the Veteran reported that he experienced post-blast confusion for about thirty seconds, but that he did not lose consciousness or have any posttraumatic amnesia.  He also reportedly experienced headaches and nausea for the following three or four days, but returned to regular duty the day of this incident.  The Veteran's DD 214 shows that he was an infantryman stationed in Iraq during the time of his injury and his statements regarding this incident are consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b).  

The Board finds contentions of exposure to an in-service blast event to be credible and thus it is found that the in-service event occurred as described.  The Veteran is competent to report observable symptoms such as headaches, blurred vision, nausea, difficulty going to sleep, sexual dysfunction, irritability or restlessness, and short term memory loss.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to diagnose the cause of such symptoms or the presence of a current TBI, as this is a complex medical determination well beyond his lay competence.  

The Board is presented with conflicting medical records to the extent of determining whether the Veteran has a current TBI diagnosis.  Beginning in January 2009, his VA treatment records show an assessment report of "[h]istory of blast exposure with mild traumatic brain injury," and his initial screen summary was positive for a TBI.  A second level VA consultation resulted in findings consistent with a positive TBI diagnosis for the Veteran.  Furthermore, this doctor found that the Veteran's current clinical symptom presentation is most consistent with a "combination of TBI and Behavioral Health condition(s)."  At his first follow up visit in February 2009, his assessment stated "mild TBI."  

During his neuropsychological consultation in March 2009, the VA clinical neuropsychologist wrote, "The majority of individuals recover completely from mild TBI's of the severity that [the Veteran] sustained.  However, if [the Veteran] continues to experience cognitive problems after PTSD symptoms are stabilized, he can be evaluated again to rule out residual effects of mild TBI."  As a follow-up to this consultation, in April 2009, the same neuropsychologist met with the Veteran and explained to him that there was "no clear indication of cognitive sequela of [mild] TBI, and that [his] weaknesses were more likely associated with attention problems associated with anxiety."  In June 2009, the Veteran moved to Montana and visited the VA hospital in Fort Harrison regarding a TBI screening.  The nurse recorded that a TBI screening was not required due to previous TBI diagnosis.  Moreover, in July 2009, he was seen again at the Fort Harrison VA hospital where records showed that the Veteran's history was "obtained from chart review including but not limited to the 'OEF/OIF Initial Assessment' and 'TBI Second Level Evaluation' notes when available."  The Board concludes that these assessments of TBI were mere transcriptions of previous results, and were not arrived at based on independent or objective assessment.

Of far greater probative value than the inconsistent and conflicting VA treatment records noted above are the objective, clinical findings of a VA examiner in September 2009.  During this examination, the Veteran endorsed a history of headaches since his in-service injury.  He also reported nausea, blurred vision, short term memory loss, difficulty going to sleep, sexual dysfunction, complaints of hearing loss, and irritability or restlessness.  Ultimately, the examiner found that the Veteran's history of a mild TBI was without evidence for current residuals based in part on his CT scan that was completed in August 2009.  The examiner opined that while the Veteran marked on his 2003 post-deployment health assessment that he did not have any current symptoms or onset of symptoms during his deployment, he expressed the prior listed complaints during his examination, but that they are "more likely than not related to other factors such as musculoskeletal overuse or mental health issues such as PTSD/anxiety/depression/stress.  There is no clinical or diagnostic evidence to indicate these symptoms are residuals of a TBI."  Thus, the Board finds that the Veteran had experienced a mild traumatic brain injury during service.  However, without a current disability, including a residual from this in-service injury, service connection cannot be established.

The Board finds that the Veteran does not have a current diagnosed TBI or current residuals associated with an in-service TBI.  The post-discharge evidence of record does not contain any notation indicating a current diagnosis of a TBI.  The Veteran has reported residuals of a TBI; however, the report of such residuals does not equate to a diagnosis of a current TBI.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis or current residuals associated with an in-service TBI, but there is still no evidence of a current diagnosed TBI.  The Veteran was also scheduled for another VA examination in March 2012 for a TBI, but failed to appear at the examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street and that, if a veteran desires help with a claim, he/she must cooperate with VA's efforts to assist him/her).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the Board finds that the Veteran does not have a current TBI diagnosis or any residuals of an in-service TBI.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in September 2009.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for residuals of a traumatic brain injury.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in September 2009, and March 2012.  The Veteran received proper notification of these examinations; however, as noted earlier, he failed to report to the March 2012 scheduled examination.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood, 1 Vet. App. at 193; see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

The Veteran asserts that he did not receive notice of this March 2012 examination.  However, the Court has held that the presumption of regularity applies to the mailing of documents by VA.  A Veteran must rebut that presumption by clear evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  An example of clear evidence would be VA's use of an incorrect address.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  Here, the Veteran has not provided any evidence to rebut this presumption.  Because the Veteran did not attend his second scheduled VA examination in March 2012, the Board will adjudicate the claim based on the available evidence of record.  38 C.F.R. § 3.655(b).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the 



	(CONTINUED ON NEXT PAGE)

development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for residuals of a traumatic brain injury is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


